On Motion for Writ of Prohibition.
This is an appeal from an order of the district court of Navarro county granting a temporary writ of injunction restraining S. L. Staples, secretary of state, from certifying to the election boards of the state the name of the Hon. Earle B. Mayfield as the Democratic nominee for United States Senator, and restraining the election boards from receiving such certification from the secretary of state, or printing the name of the said Mayfield on the ballots, or permitting ballots to be used, etc., with the name of Mr. Mayfield thereon as a Democratic candidate for the United States Senate at the general election. The injunction was granted in connection with, and ancillary to, a suit brought by appellees seeking to forfeit the right of the Hon. Earle B. Mayfield to have his name placed on the official ballot at the general election, appellees seeking to maintain the principal suit to which the injunction proceeding is ancillary under article 3174 1/4b of title 10B. Vernon's Civ.St.Supp. 1922, providing for the regulating and limiting of expenditures at primary elections.
The appeal is predicated upon the provisions of article 4644, Revised Civil Statutes, allowing appeals to Courts of Civil Appeals by any party from an order or judgment granting, refusing, or dissolving a temporary injunction in any such suit.
The ultimate issue in the principal suit is whether or not, under the facts, the Hon. Earle B. Mayfield has forfeited his right to have his name appear on the ballot, and this issue is one exclusively between appellees and him. The secretary of state and the boards of election have no concern in, and are not to be affected by, the ultimate judgment entered by the trial court in disposing of that issue. Their interest appears only in the question of the right of the court to enjoin them from performing the ministerial acts the temporary injunction restrains their performing. The appeal from the order granting the temporary injunction lifts out of the trial court and lodges in this court the exclusive jurisdiction of that question. The appeal completely divests the trial court of Jurisdiction of the subject-matter of the injunction and fully invests this court with that jurisdiction, but, at the same time, it leaves the trial court's jurisdiction of the main issue in the case between appellees and Mayfield unimpaired. Such being the attitude of the case, this court is without warrant to issue the writ of prohibition sought by appellants.
The writ of prohibition is an extraordinary judicial writ to be issued by a court of superior jurisdiction and directed to one of inferior jurisdiction only with the greatest caution, and only for the purpose of preventing the inferior tribunal from exercising a jurisdiction which it has no lawful right to exercise. The writ should not be issued in this case unless it is made to appear that the contemplated proceedings will interfere with the jurisdiction of this court. The district court of Navarro county is given jurisdiction of the subject-matter of the proceedings instituted by appellees against the Hon. Earle B. Mayfield. The explicit provisions of the statute, in terms free from any possible construction to the contrary, put the jurisdiction there. This appeal, as before stated, exclusively places the jurisdiction of the injunction feature of the case in this court. It cannot be made to appear that a hearing of the controversy between appellees and Mayfield, upon the facts from which the ultimate judgment of the trial court is to be derived, will impinge upon the jurisdiction of this court to dispose of the appeal upon the injunction feature of the case, or conflict with or impair the force of this tribunal's judgment in the case which the appeal presents. Whatever grievance may be entertained by any party to the contest between appellees and Mayfield with reference to the latter's right to have his name placed upon the ticket at the general election must be redressed in the course of appellate judicial proceedings, prescribed by the statute under which appellees claim the right to maintain the suit and by general law. The court below having jurisdiction of the subject-matter of that controversy, and that jurisdiction being unaffected by this appeal, an erroneous exercise of it, or a contemplated erroneous exercise of it, cannot be arrested by this court merely upon the theory that the reasons and considerations upon which our judgment disposing of this appeal may rest are, and of necessity must be, the same as those which are to control the judgment of the trial court in passing upon matters with reference to which it is still free to exercise its jurisdiction. Such fact and circumstance do not justify a resort to this extraordinary writ, which properly can be used only and *Page 1066 
exclusively for the purpose of restraining the action of an inferior tribunal to the confines of its lawful jurisdiction.
Only in the event should it be made to appear to us that, pending this particular appeal, the trial court is proceeding to issue some character of injunction, or to dissolve, modify, or otherwise act upon the order already entered and now before this court for consideration, would we be warranted to undertake to control the conduct of that court through the medium of the writ of prohibition. In the event of any such contingency, we would, of course, act zealously and expeditiously in protecting the exclusive exercise of jurisdiction which belongs to us upon the injunction feature of the case, and as we would to require full and complete observance of and acquiescence in whatever judgment may be rendered by us upon the issue the appeal involves.
The motion is overruled.